DETAILED ACTION
This is a first office action in response to application No. 16/640,464 filed on 02/20/2020, in which claims 1 - 20 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 -11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitations “when the angle difference is less than a determination value and when the angle difference is equal to or greater than the determination value, the display control unit determines the rotation amount using a different calculation method and moves the viewpoint of the imaging unit by a movement amount corresponding to the rotation amount in the center-of-gravity movement direction” the claim is indefinite because it is unclear what “a different calculation method “ is?  The specification does not define what “different calculation method” is?
Claims 6 - 11 depend from claim 5 and therefore inherit this deficiency.  

CLAIM INTERPRETATION

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations “a line-of-sight information acquisition unit”, “a movement information acquisition unit”, “a display control unit”, “an imaging unit”, as recited in claims 1 - 18, 20 and  “an imaging unit” as recited in claim 19  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 - 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a line-of-sight information acquisition unit: Fig. 2; 120 and pars. [0073] and [0076] - [0078]

a display control unit: Fig. 2; 130 and pars. [0073] and [0079] - [0087]
an imaging unit: Fig. 2; 140 and pars.  [0073], [0088] – [0090] and [0094] 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103  
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

7.	Claims 1 - 4, 12, 15 - 16, 18 and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuta “US 2017/0083084” in view of Hayashi “US 2012/0229372”.
Re-claim 1, Tatsuta teaches an information processing apparatus (fig. 3; 100 image display system) comprising: 
a line-of-sight information acquisition unit (fig. 3; 200 head motion tracking device is equivalent to a line-of-sight information acquisition unit) which acquires line-of-sight information related to a line-of-sight direction of a user; (par. [0037]) 
a movement information acquisition unit (fig. 3; 300 trunk motion tracking device is equivalent to a movement information acquisition unit) which acquires a center-of-gravity movement information related to a body of the user; (pars. [0064] – [0065]) and 
a display control unit (fig. 3; 402 image rendering processing unit is equivalent to  a display control unit) which performs a first display control for controlling a display device (fig. 3; display unit) to provide the user with a visual field image according to an imaging posture of an imaging unit (pars. [0071] and [0073] – [0074]) by moving a viewpoint of the imaging unit while substantially maintaining the imaging posture of the imaging unit when the line-of-sight direction and are substantially parallel (par. [0112]) and performs a second display control for controlling the display device to provide the user with the visual field image by rotating the imaging posture of the imaging unit and moving the viewpoint of the imaging unit when the line-of-sight direction and are not substantially parallel. (pars. [0114] – [0115])
Tatsuta does not explicitly teach a center-of-gravity movement direction is calculated and used in order to move the viewpoint of the imaging unit.
However, Hayashi teaches a center-of-gravity movement direction is calculated and used in order to move the viewpoint of the imaging unit. (pars. [0097] - [0099]) 
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Tatsuta with the teachings of Hayashi to provide a user direction can be easily calculated based on the moving direction of the center-of-gravity position of the load applied on the input device. (par. [0010])
 
Re-claim 2, Tatsuta teaches wherein in the second display control, the display control unit determines a rotation direction in which the imaging posture of the imaging unit is rotated on a basis of the line-of-sight direction. (pars. [0114] – [0115])

Re-claim 3, Tatsuta teacheswherein in the second display control, the display control unit rotates the imaging posture of the imaging unit such that an image center of the visual field image approaches the line-of- sight direction. (par. [0010])

Re-claim 4, Tatsuta in view of Hayashi as a whole teaches all the limitations of claim 1, Hayashi teaches wherein in the second display control, the display control unit determines a rotation amount in which the imaging posture of the imaging unit is rotated on a basis of a magnitude of an angle difference between the line-of-sight direction and the center- of-gravity movement direction. (pars. [0129] and [0131] – [0134])  

Re-claim 12, Tatsuta in view of Hayashi as a whole teaches all the limitations of claim 1, Hayashi teaches wherein in the second display control, when the line-of-sight direction in a current state and the line-of-sight direction in a previous state are substantially parallel, the display control unit moves the viewpoint of the imaging unit in the center-of- gravity movement direction without rotating the imaging posture of the imaging unit. (par. [0099])

Re-claim 15, Tatsuta teaches wherein the display device is a head-mounted display worn by the user, (par. [0078] display device 500 is configured as a head-mounted display) and 
The display control unit (fig. 3; 402 image rendering processing unit is equivalent to a display control unit) causes a display unit (fig. 3; 502) of the head-mounted display to display the visual field image. (par. [0078])

Re-claim 16, Tatsuta in view of Hayashi as a whole teaches all the limitations of claim 1, Hayashi teaches wherein the imaging unit is a virtual camera that generates a visual field image corresponding to an arbitrary viewpoint in a virtual space, and the display control unit causes the display device to display the visual field image corresponding to an imaging posture and a viewpoint of the virtual camera. (fig. 5 and pars. [0095] and [0098])

Re-claim 18, Tatsuta teaches wherein the display control unit (fig. 3; 402 image rendering processing unit is equivalent to a display control unit) executes the first display control and the second display control on a basis of a difference between the line-of-sight direction (pars. [0074], [0098] and [0114]) 
Tatsuta does not explicitly teach the center-of-gravity movement direction in a horizontal direction and controls a movement amount related to a movement of a viewpoint of the imaging unit on a basis of the line-of-sight direction in a vertical direction. 
However, Hayashi teaches the center-of-gravity movement direction in a horizontal direction and controls a movement amount related to a movement of a viewpoint of the imaging unit on a basis of the line-of-sight direction in a vertical direction. (par. [0099])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Hayashi to provide a user direction can be easily calculated based on the moving direction of the center-of-gravity position of the load applied on the input device. (par. [0010])

Re-claim 19, is rejected as a method as applied to claim 1 above because the scope and contents of the recited limitations are substantially the same. 

Re-claim 20, the rejection of claim 1 is incorporated into the rejection of claim 20 and only further limitation will be addressed below. 
Tatsuta teaches a program for causing a computer to function as an information processing apparatus, (par. [0027]) 
8.	Claims 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuta “US 2017/0083084” in view of Hayashi “US 2012/0229372” and further in view of Endo “US 2011/0234475”.
Re-claim 13, Tatsuta in view of Hayashi as a whole teaches all the limitations of claim 1, Tatsuta teaches wherein in the second display control, when it is estimated that the line-of-sight direction in a current state and the line-of- sight direction in a previous state are not substantially parallel, (fig. 8 and pars. [102] – [103]) and but do not explicitly teach a gaze point of the user is not changed, the display control unit rotates the imaging posture of the imagingDocket No. SP368495W000 (PNYZ-19091-PCT) 68 unit such that an image center of the visual field image approaches a direction of the gazing point.  
However, Endo teaches a gaze point of the user is not changed, the display control unit rotates the imaging posture of the imagingDocket No. SP368495W000 (PNYZ-19091-PCT) 68 unit such that an image center of the visual field image approaches a direction of the gazing point. (par. [0017]
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Endo to provide a gaze position of the wearer on the external video on the basis of the detection result of the viewpoint detecting unit and controlling the image dividing unit to extract the main image having the detected gaze position as its center. (par. [0017])

Re-claim 14, Tatsuta in view of Hayashi as a whole teaches all the limitations of claim 1 but do not explicitly teach wherein in the second display 
However, Endo teaches wherein in the second display control, when it is estimated that the line-of-sight direction in a current state and the line-of- sight direction in a previous state are not substantially parallel, and a gaze point of the user is changed, the display control unit rotates the imaging posture of the imaging unit such that an image center of the visual field image approaches the line-of-sight direction in a current state. (par. [0083]
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Endo to provide a gaze position of the wearer on the external video on the basis of the detection result of the viewpoint detecting unit and controlling the image dividing unit to extract the main image having the detected gaze position as its center. (par. [0017])

9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tatsuta “US 2017/0083084” in view of Hayashi “US 2012/0229372” and further in view of Brulez “US 2016/0297522”.
Re-claim 17, Tatsuta in view of Hayashi as a whole teaches all the limitations of claim 1 but do not explicitly teach the imaging unit is a real camera included in an unmanned moving body in a real space, and 

However, Brulez teaches the imaging unit is a real camera (fig. 1; 14) included in an unmanned moving body in a real space, (fig. 1) and 
the display control unit causes the display device to display the visual field image according to an imaging posture and a viewpoint of the real camera. (fig. 1 and pars. [0035] – [0040]) 
 It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Brulez for allowing the user, in a particularly simple, intuitive and non-disturbing manner, to modify the framing of the image rendered in the video image. (par. [0009]) wherein
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/30/21B